Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 9 and 16 are allowable because, although Daniel (2017/0323584) discloses image capture eyewear ([0033] “… FIG. 2 illustrates a diagram of an exemplary embodiment of the computerized eyewear device 150 …” and [0035] “… the computerized eyewear device 150 may include a camera 158 …”) comprising:
a support structure ([0033] “… the computerized eyewear device 150 includes a frame 151 configured to be worn on the head of a user”);
a display system supported by the support structure ([0007] “The system includes a welding power source of an arc welding system and a computerized eyewear device having a head-up display (HUD)”), the display system configured to present an indicator ([0007] “The welding power source and the computerized eyewear device may be cooperatively configured to provide one or more of augmented indicators …”);
a selector connected to the support structure ([0007] “… allow a user to select command information …”);
a camera connected to the support structure to capture an image of a scene ([0035] “… the computerized eyewear device 150 may include a camera 158 …”); and
a processor (Figure 3, #310) configured to assign one or more recipients (Figure 7, #710 and [0074] “… one or more mobile phone devices 710 (“smart” phones) …”), capture the image of the scene with the camera and transmit the captured image for delivery to the one or more of the recipients when the image was captured (Figure 3, #340  wherein the office considers Observer Display Device as corresponding to the claimed one or more recipients), and
	although Forbes discloses indicator lights (Figure 4, #48),
	none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the indicator lights are a first recipient indicator and a second recipient indicator, the selector is configured to select one of the first recipient indicator or the second recipient indicator, the processor is configured to assign one or more recipients to each of the first recipient indicator and the second recipient indicator, the processor is configured to distinctly present one of the first recipient indicator or the second recipient indicator by the display system responsive to the selector, the processor is configured to capture the image of the scene with the camera when the first recipient indicator or the second recipient indicator is distinctly presented by the display system, and the processor is configured to transmit the captured image for delivery to the one or more of the recipients assigned to the first recipient indicator or to the second recipient indicator that was distinctly presented when the image was captured.

Claims 2 through 8, 10 through 15 and 17 through 20 are allowable for being dependent upon independent claims 1, 9 and 16.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622